NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-7, 9, 11-13, 27, and 32-34 were previously indicated as allowed in the Final Rejection of 01/28/2021.
Claims 36-40 were previously rejected in the Final Rejection of 01/28/2021, however, these claims are currently cancelled.
Newly added claims 41-45 have incorporated previously indicated allowable subject matter therefore are allowed as detailed below.

Allowable Subject Matter
Claims 1-7, 9, 11-13, 27, 32-34, and 41-45 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “communicating with a server entity in data communication with an application on the computerized client device to obtain data relating to at least one policy, the at least one policy applicable to a class of devices to which the computerized client device belongs and comprising data relating to a level of service of a wireless network over a frequency band at which the computerized client device connects to the wireless network” and “the communicating with the server entity comprises causing synchronization between the computerized client device and the claims 1 is allowed.  
With respect to claim 27, the limitations “receive data relating to one or more policies from the computerized server entity, the one or more policies comprising data relating to one or more conditions under which the computerized mobile device connects to a wireless network over a frequency band” and “configure a client application of the computerized mobile device based on at least one of the one or more policies that is unique to the computerized mobile device, the at least one of the one or more policies comprising data relating to control of connection between the computerized mobile device and the one or more wireless networks over one or more of the at least two frequency bands” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 27 is allowed.
With respect to claim 41, the limitations “monitor, in a substantially continuous fashion, for the one or more conditions, the monitoring comprising a background operation of the computerized client device,” “cause the computerized client device to switch over to a second one of the at least two radio frequency bands based on the monitoring,” and “wherein the data relating to the one or more conditions comprises data specifying at least one of connection over, switching to, or steering between, claim 41 is allowed.
Claims 2-7, 9, 11-13, 32-34, and 42-45 depend from an allowable base claim, therefore, claims 2-7, 9, 11-13, 32-34, and 42-45 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN P COX/Primary Examiner, Art Unit 2474